DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Mekuria (Design, implementation of a point cloud codec for tele-immersive video”, April 2017, hereinafter “Mekuria”)
Chen et al. (US 5588098 A, hereinafter “Chen”)
Rhee et al. (US 9916689 B2, hereinafter “Rhee”)
Meagher (US 4694404 A, hereinafter “Meagher”)

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. 
Applicant’s Arguments/Remarks: Although Chen discloses that scaling, rotation, and translation are performed on the 3D bounding box, Applicant respectfully submits that Chen fails to disclose the two-step process required by the above-required features of claim 1, that is, Chen fails to teach “the predicted position information is generated by applying (i) a first process including at least one of rotation and translation to the position information on the three-dimensional points included in the three- dimensional reference data, and (i1) a second process including at least one of rotation and translation to the position information on the three-dimensional points obtained through the first process, the first process using a first unit and the second process using a second unit that 1s smaller than the first unit.”

In view of the above, Applicant respectfully submits that any combination of Mekuria and Chen fails to disclose, suggest, or otherwise render obvious the above-noted features of claim 1. Accordingly, claim 1 is patentable over any combination of Mekuria and Chen.
Examiner’s Response: Examiner disagrees with applicant assertion above that the combination of the cited references fails to teach of suggest applicant claimed invention as argued above. Mekuria teaches using a transformation matrix T wherein the transformation matrix is compose of a rotation matrix R and a translation matrix t to encode point cloud data (Mekuria pages 834 and 835). Furthermore, as conceded by applicant Chen teaches a displayed object and a bounding box is performed by transforming a position of the pointer when the pointer was positioned over the active zone and the mouse button was pressed by a scale transform and transforming a current position of the pointer by the scale transform and determining an angle created thereby versus a center point of the displayed object and concatenating a rotation matrix of the angle into a rotation transform to create a new rotation transform, and wherein re-displaying the displayed object and the bounding box on the video display is in accordance with the scale transform, the new rotation transform and a translation transform. Therefore one can clearly see that at least two step process or two processes are employed: one is rotation and the other is translation and since scaling is employed the process units are different.
Furthermore, applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3, 4, 8, 10, 13, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mekuria (Design, implementation of a point cloud codec for tele-immersive video”, April 2017, hereinafter “Mekuria”) and in view of Chen et al. (US 5588098 A, hereinafter “Chen”).
Regarding claims 1, 10, 19 and 20:
Mekuria teaches a three-dimensional data encoding and decoding method (Mekuria abstract, page 835, where Mekuria discloses encoding and corresponding decoding method using processor and memory), comprising:
(Mekuria page 831 and page 834, fig. 4, where Mekuria teaches generating predicted position using 3-D point clouds with previous and current 3-D data); and
encoding position information on three-dimensional points included in the current three-dimensional data, using the predicted position information (Mekuria pages 829 left column, 831 and 834-835, fig. 4, where Mekuria teaches encoding position information on 3-D points using the predicted position information).
Mekuria fails to explicitly disclose if the data is a reference data associated with time different than the current three dimensional data.
However since the predicted information using previous three-dimensional points the previous 3-D points can be considered or be interpreted as the reference 3-D point for the purpose of calculating the predicted position. Therefore, it would have been obvious to one of ordinary skill in the art to used reference three dimensional position information points to encode position information point in the current three dimensional data to achieve better data compression.
Mekuria fails to explicitly teach wherein in the generating of the predicted position information, the predicted position information is generated by applying (1) a first process including at least one of rotation and translation to the position information on the three-dimensional points included in the three- dimensional reference data, and (ii) a second process including at least one of rotation and translation to the position information on the three-
Mekuria teaches the bounding boxes between frames are aligned in order to facilitate the interpretation process. Although only a scaling appears to be contemplated, it would be obvious to the skilled person that an additional rotation and translation would perfectly align the bounding boxes. As the rigid transform on macroblock level of p.834-835 of D1 follows this bounding box alignment, the skilled person would arrive at the invention. Furthermore Chen teaches a method and apparatus for direct manipulation of 3-D objects on a computer display wherein 3-D bounding box can be aligned using concatenation of a scaling, a rotation and a translation transformation (Chen col. 11 lines 40-62, claims 46 and 93).
Therefore, taking the teachings of Mekuria and Chen as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to not only scale the 3-D point information but also translate and rotate them accordingly, in order to achieve better alignment for example.
Regarding claim 3:
Mekuria in view of Chen fails to explicitly teach further comprising:
encoding a flag that indicates whether to apply the at least one of the first process and the second process to the potion information on the tree-dimensional points included in the three-dimensional reference data.
However, Mekuria teaches separating the data by determining the data for the matrix (R) rotation translation and the vector (t) for translation (Mekuria pages 829 left column, 831 and 834-835, fig. 4).  And Chen teaches applying rotation, scaling and translation on the 3D bounding box (Chen col. 11 lines 40-62, claims 46 and 93). 

Regarding claims 4 and 13:
Mekuria in view of Chen teaches further comprising:
encoding information that indicates contents of at least one of the first process and the second process. (Mekuria pages 829 left column, 831 and 834-835, fig. 4; Chen col. 11 lines 40-62, claims 46 and 93).
Regarding claims 8 and 17:
Mekuria in view of Chen teaches wherein each of the three-dimensional points included in the three-dimensional reference data and the current three-dimensional data includes attribute information, and the three-dimensional data encoding method further comprises:
generating predicted attribute information using the attribute information of the three-dimensional points included in the three-dimensional reference data; and encoding the attribute information of the three-dimensional points included in the current three-dimensional data, using the predicted attribute information (Mekuria pages 829 left column, 831 and 834-835, fig. 4).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mekuria (Design, implementation of a point cloud codec for tele-immersive video”, April 2017, hereinafter “Mekuria”) and in view of Chen et al. (US 5588098 A, hereinafter “Chen”).
Regarding claims 3 and 12:
Mekuria in view of Chen fails to explicitly teach further comprising:
encoding a flag that indicates whether to apply the at least one of the first process and the second process to the potion information on the tree-dimensional points included in the three-dimensional reference data.
However, Mekuria teaches separating the data by determining the data for the matrix (R) rotation translation and the vector (t) for translation (Mekuria pages 829 left column, 831 and 834-835, fig. 4). Therefore by separating them the indication of whether rotation or translation is to be applied is indicated. And if combined it would have been obvious to one of ordinary skill in the art to provide indication such as a flag to indicate with action should be taken on a particular piece of data, in order to control the flow and achieve the desired encoding and encoding goal.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mekuria (Design, implementation of a point cloud codec for tele-immersive video”, April 2017, hereinafter “Mekuria”) in view of Chen et al. (US 5588098 A, hereinafter “Chen”) and in view of Rhee et al. (US 9916689 B2, hereinafter “Rhee”).
Regarding claim 5 and 14:
Mekuria in view of Chen fails to explicitly teach wherein in the encoding:
differential position information is calculated, the differential position information being a difference between the predicted position information and the position information on the three-dimensional points included in the current three-dimensional data; and 
the differential position information is encoded
However, Mekuria teaches that the inter-prediction of the position information in D1 is lossy (p. 832, right col., last par.). In case a lossless prediction is required, it would be standard (Rhee claims 8 and 14).
Therefore, taking the teachings of Mekuria, Chen and Rhee as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to calculate the difference between the predicted point and the action point to determine and correct error in order to avoid encoding and decoding degradation.
Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mekuria (Design, implementation of a point cloud codec for tele-immersive video”, April 2017, hereinafter “Mekuria”) in view of Chen et al. (US 5588098 A, hereinafter “Chen”) and in view of Meagher (US 4694404 A, hereinafter “Meagher”).
Regarding claims 6-7 and 15-16:
Mekuria in view of Chen fails to explicitly teach wherein the position information is:
represented using an octree structure: and expressed in a scan order that prioritizes a breadth over a depth in the octree structure.
However, Mekuria teaches performing an octree traversing to perform encoding and decoding of the three dimensional information. Meagher teaches a high-speed image generation of complex solid objects using octree encoding wherein traversal schemes of the octree (such as "breadth-first" traversal, where an entire octree level is processed before the next level down is visited, or a hybrid of " depth-first" and " breadth-first" traversals) might be suitable for the generation of images (Meagher col. 17 lines 41-62).
.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        February 2, 2022